NORRIS, Circuit Judge,
dissenting:
I am troubled by Judge Schroeder’s opinion in this obviously important case. While it may be that Department of Water and Power of the City of Los Angeles v. Bonneville Power Administration, 759 F.2d 684 (9th Cir.1985), forecloses appellants’ claims that the BPA’s Interim Access Policy arbitrarily favors the BPA itself and discriminates against Canadian utilities in violation of the statutory mandate,1 that case does not foreclose a challenge to the BPA’s policy of discriminating against Pacific Southwest utilities and energy consumers in favor of Pacific Northwest utilities.
The BPA’s pro rata allocation scheme for available intertie capacity — a scheme which if implemented by a private party would plainly violate the antitrust laws — paternalistically restricts price competition among Northwest utilities and denies Southwest utilities and energy consumers the benefit of free market pricing for surplus energy offered for sale by privately-owned Northwest utilities. The interim access policy’s interference with free market pricing simply creates a cartel for the Northwest utility companies in the sale of power to the Southwest.2 The BPA’s statutory mission, however, does not extend to acting as the guardian angel for Northwest utilities in their market relationship with Southwest utilities. If Northwest energy companies believe that the Southwest utilities are exercising some sort of unfair monopsony power, let them sue under the applicable antitrust laws. It is not the mission of the BPA to fight this battle for the Northwest utilities through the promulgation of a regionally biased access policy.
I can see no statutory authority under which the BPA is authorized to discriminate so clearly in favor of Northwest utilities and against Southwest utilities and energy users. Indeed, the relevant statutory language appears to point the other way. The anti-competitive, pro-Northwest utility slant of the pro rata intertie access plan seems plainly incompatible with the statutory language requiring that the BPA be “fair and non-discriminatory” in its treatment of all utilities, 16 U.S.C. § 838d, as well as the clear understanding recognized in Department of Water & Power that the purpose of the intertie was to benefit both the Northwest and Southwest, 759 F.2d at 694.

. Parenthetically, it also seems to me that the panel in Department of Water & Power may have wrongly decided the Canadian issue. The exclusion of Canadian power, though arguably unobjectionable in its discrimination against Canadian producers, also discriminates against Southwest energy purchasers — intended beneficiaries of the intertie. That issue may be important enough to merit en banc consideration.


. To the extent that Northwest utilities are under no obligation to use their pro rata share of intertie access, the BPA’s interim plan also acts as a restriction on output. Output restrictions, like restrictions on price competition, raise prices above the competitive market level. Thus, the interim access policy — suppressing both prices and output — is a double curse for Southwest utilities and energy consumers.